AO 257 (Rev. 6/78)
                                Case 4:19-cr-00250-JD Document 1 Filed 05/30/19 Page 1 of 5

P        DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
:<Y: □ COMPLAINT              □ INFORMATION             IE INDICTMENT                                Name of District Court, and/or Judge/Magistrate Location
                                                        □ SUPERSEDING                                   NORTHERN DISTRICT OF CALIFORNIA
               OFFENSE CHARGED
                                                                                                                      OAKLAND DIVISION
 Counts One through Four: 18 U.S.C. § 1708 - Possession of            I I Petty
 Stolen Mall
                                                                      I I Minor                  DEFENDANT-U.S
                                                                                                                                                FILE D
                                                                      □
                                                                          Misde
                                                                          meanor            1^ MARQUIS DOAPRI ADAMS                             MAY 302019"^
                                                                                                                                                SUSAN Y. SOONG
                                                                          Felony                                                      CLERK, U_S. DISTRICT COURT
                                                                                                 DI^F^T COURT^NUMBEF^(^th DISTRICT OF CALIFORNIA
PENALTY:        Maximum Prison Term of Five Years;
                Maximum Fine of $250,000
                Maximum Term of Supervised Release of Three Years,■
                Mandatory Special Assessment of $100.
                                                                                                   CR 19 EBu                                              OFFICE




                                                                                                                           DEFENDANT

                              PROCEEDING                                                           IS A/OriN CUSTODY
                                                                                                      Has not been arrested, pending outcome this proceeding.
    Name of Complaintant Agency, or Person (& Title, if any)
                                                                                            1)        If not detained give date any prior             ,
         United States Postal Service, Office of Inspector General
                                                                                                     summons was served on above charges ^
         person is awaiting trial in another Federal or State Court,                       2) Q Is a Fugitive
    □    give name of court

                                                                                           3) 1^ Is on Ball or Release from (show District)

         this person/proceeding is transferred from another district
    □ per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                   IS IN CUSTODY

                                                                                           4) 1^ On this charge
         this is a reprosecution of
         charges previously dismissed                                                      5) I I On another conviction                1
    □    which were dismissed on motion                          SHOW                                                                  ?          Federal       State
         of:                                                 DOCKET NO.
                                                                                           6)        Awaiting trial on other charges
          Q U.S. ATTORNEY          Q DEFENSE
                                                       }                                              If answer to (6) Is "Yes", show name of institution

         this prosecution relates to a
                                                                                                                                    If "Yes"
    I I pending case Involving this same                                                         Has detainer tH
         defendant                                           MAGISTRATE
                                                               CASE NO.
                                                                                                 been filed?
                                                                                                                               }    give date
                                                                                                                                    filed

                                                                                                 DATE OF        4            Month/DayA'ear

                                                       }
          prior proceedings or appearance(s)
    I   I before U.S. Magistrate regarding this                                                  ARREST         ^
         defendant were recorded under                                                           Or... if Arresting Agency & Warrant were not

Name and Office of Person                                                                        DATE TRANSFERRED                           Month/DayA'ear
Furnishing Information on this form              DAVID L ANDERSON                                TO U.S. CUSTODY

                              0 U.S. Attorney □ Other U.S. Agency
Name of Assistant U.S.                                                                           I I This report amends AO 257 previously submitted
Attorney (If assigned)                     Samantha Schott

                                                      ADDITIONAL INFORMATION OR COMMENTS
    PROCESS:

         □ SUMMONS            □ NO PROCESS*             ra WARRANT                 Ball Amount: No Ball
         If Summons, complete following:
         I I Arraignment Q Initial Appearance                                      * Where defendant previously apprehended on complaint, no new summons or
                                                                                   warrant needed, since Magistrate has scheduled arraignment
         Defendant Address:


                                                                                   Date/Time:                                  Before Judge:

          Comments:
Case 4:19-cr-00250-JD Document 1 Filed 05/30/19 Page 2 of 5
                  ^tntes |Btstrtc±
                                FOR THE
           NORTHERN DISTRICT OF CALIFORNIA
                                                                       FILED
                      VENUE: fOakland"
                                                                           3 02019 V
                                                                      SUSAN Y. SOONG
                  UNITED STATES OF AMERICA,                      CLERK, U.S. DISTRICT COURT
                                                                NORTH DISTRICT OF CALIFORNIA
                                                                      OAKLAND OFFICE
                                     V.

                   MARQUIS DOAPRI ADAMS,


                                                            CR 19 250


                             DEFENDANT.



INDICTMENT


              18 U.S.C. § 1708 -Possession of Stolen Mail;
 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)- Forfeiture Allegation




            A true bill.




                                                 Foreman




                iled ij/open cQBrt this      _ day of           2^/f


                                                        Clerk




                                          NO BAIL WARRANT


             KahdisA.Wes£//^'^
                   Case 4:19-cr-00250-JD Document 1 Filed 05/30/19 Page 3 of 5




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2


 3
                                                                                           FILED
 4                                                                                        MAY 30 2019
                                                                                                     SOONG
 5                                                                                         '-'•S- district COURT
                                                                                   north district    of CALIFORNIA
                                                                                          OAKLAND OFFICE
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                              OAKLAND DIVISION

11   UNITED STATES OF AMERICA,                             CASE NO.

12             Plaintiff,
                                                                               CR 19 250
                                                           VIOLATION:
                                                           18 U.S.C. § 1708 - Possession of Stolen Mail;
13        V.
                                                          18U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)
                                                          Forfeiture Allegation
14   MARQUIS DOAPRI ADAMS,
                                                          OAKLAND VENUE
15             Defendant.

16
                                                              iDER SE^
17

18                                              INDICTMENT

19   The Grand Jury charges:

20   COUNT ONE:              (18 U.S.C. § 1708-Possession of Stolen Mail)
21             On or about May 21, 2016, in the Northern District of California, the defendant,
22                                         MARQUIS DOAPRI ADAMS,

23   unlawfully had in his possession an Apple iPhone 6S, which had been stolen, taken, embezzled, and
24   abstracted from the mail, knowing said Apple iPhone 6S to have been stolen, taken, embezzled, and
25   abstracted, in violation of Title 18, United States Code, Section 1708.
26   //

27   //                                                                                         Docurne   eJ^o.
28   //                                                                                             District Court
                                                                                                Criminal Case Pmcesalng


     INDICTMENT
                 Case 4:19-cr-00250-JD Document 1 Filed 05/30/19 Page 4 of 5




 1   COUNT TWO:             (18 U.S.C. § 1708-Possession of Stolen Mail)
 2           On or about July 18, 2016, in the Northern District of California, the defendant,

 3                                        MARQUIS DOAPRI ADAMS,

 4   unlawfully had in his possession an Apple MacBook Pro, which had been stolen, taken, embezzled, and
 5   abstracted from the mail, knowing said Apple MacBook Pro to have been stolen, taken, embezzled, and
 6   abstracted, in violation of Title 18, United States Code, Section 1708.

 7   COUNT THREE:          (18 U.S.C. § 1708-Possession of Stolen Mail)

 8          On or about September 1, 2017,in the Northern District of California, the defendant,

 9                                        MARQUIS DOAPRI ADAMS,

10   unlawfully had in his possession an Apple iPhone 6S, which had been stolen, taken, embezzled, and

11   abstracted from the mail, knowing said Apple iPhone 6S to have been stolen, taken, embezzled, and

12   abstracted, in violation of Title 18, United States Code, Section 1708.

13   COUNT FOUR:           (18 U.S.C. § 1708 -Possession of Stolen Mail)

14          On or about November 21, 2017, in the Northern District of California, the defendant,

15                                        MARQUIS DOAPRI ADAMS,

16   rmlawflilly had in his possession an Apple iPad which had been stolen, taken, embezzled, and abstracted

17   from the mail, knowing said Apple iPad to have been stolen, taken, embezzled, and abstracted, in

18   violation of Title 18, United States Code, Section 1708.

19   FORFEITURE ALLEGATION:               (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

20          The allegations contained in Counts One through Four of this Indictment are re-alleged and

21   incorporated by reference for the purpose of alleging forfeiture pursuant to Title 18, United States Code,

22   Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

23          Upon conviction ofthe offenses set forth in this Indictment, the defendant,

24                                        MARQUIS DOAPRI ADAMS,

25   shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
26   Title 28, United States Code, Section 2461(c), any property, real or personal, which constitutes or is

27   derived from proceeds traceable to the offense.

28          If any ofthe property described above, as a result of any act or omission of the defendant:


     INDICTMENT                                        2
                Case 4:19-cr-00250-JD Document 1 Filed 05/30/19 Page 5 of 5




 1                  a.      cannot be located upon exercise of due diligence;

 2                  b.      has been transferred or sold to, or deposited with, a third party;
 3                  c.      has been placed beyond the jurisdiction ofthe court;

 4                  d.      has been substantially diminished in value; or

 5                  e.      has been commingled with other property which cannot be divided without

 6                          difficulty,

 7   the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
 8   United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).
 9          All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,

10   Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

11

12   DATED;                                                        A TRUE BILL.

13

14
                                                                  FOO^PERSO
15

16   DAVIDT^NDERSON
     Unit^ States Attor
17

18

19                    IHOTT
               ^sistant Unit©d_S'tates Attorney
20

21

22


23

24


25

26

27

28



     INDICTMENT
